 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    TERENCE K. DICKINSON,                                Case No. 2:19-cv-01978-JAD-BNW
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    HSBC BANK USA, N.A., et al.,
10                           Defendants.
11

12           Presently before the court is pro se plaintiff Terence K. Dickinson’s application to proceed

13   in forma pauperis (ECF No. 1), filed on November 13, 2019.

14           Dickinson’s application to proceed in forma pauperis (IFP”) is incomplete. Specifically,

15   Dickinson does not complete questions one or two. Further, in question three, he states that he

16   receives Social Security income, but he does not answer subparts (a) through (e) of question

17   three. provide a “yes” or “no” answer to each of the questions regarding his sources of income in

18   question three of the application. Given that the information Dickinson provided was incomplete,

19   the court cannot determine whether Dickinson is eligible to proceed IFP. The court therefore will

20   deny the IFP application without prejudice for Dickinson to re-file a complete application or to

21   pay the filing fee.

22           IT IS THEREFORE ORDERED that is pro se plaintiff Terence K. Dickinson’s

23   application to proceed in forma pauperis (ECF No. 1), is DENIED without prejudice.

24           IT IS FURTHER ORDERED that the clerk of court must send Dickinson the approved

25   form application for a non-inmate to proceed in forma pauperis, as well as the accompanying

26   instruction packet.

27

28
 1          IT IS FURTHER ORDERED that by December 16, 2019, Dickinson must either: (1) file a

 2   complete application to proceed in forma pauperis in compliance with 28 U.S.C. § 1915(a)(1) and

 3   LSR 1-1; or (2) pay the full $400 fee for a civil action, which includes the $350 filing fee and the

 4   $50 administrative fee. Dickinson is advised that failure to comply with this order will result in a

 5   recommendation that his case be dismissed.

 6

 7          DATED: November 14, 2019

 8

 9
                                                           BRENDA WEKSLER
10                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
